United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40176
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEONARDO RAMIREZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-115-1
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leonardo Ramirez appeals his guilty-plea conviction for

possession with intent to distribute more than five kilograms of

cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).         He

argues that 21 U.S.C. § 841 is unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).    Both Ramirez and

the Government have also addressed whether there is a timely

notice of appeal presently before this court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40176
                                -2-

     Even if jurisdiction exists, Ramirez cannot prevail in this

appeal.   Ramirez acknowledges that his argument that Apprendi

rendered 21 U.S.C. § 841 unconstitutional is foreclosed by

circuit precedent, but he wishes to preserve the issue for

Supreme Court review.   Ramirez’s argument is foreclosed.    See

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

Accordingly, we pretermit the jurisdictional issue in this case,

and the judgment of the district court is AFFIRMED.   See United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000); United

States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).